Citation Nr: 1540191	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  12-16 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc and joint disease of the lumbar spine. 

2.  Entitlement to an increased rating for radiculopathy of the right lower extremity, rated as 20 percent disabling prior to March 1, 2014 and noncompensably disabling thereafter. 

3.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1991 to August 1995.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the claims file is currently held by the RO in Waco, Texas. 

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) in July 2015 at the RO.  A transcript of the hearing is included in the claims file.   

The July 2010 rating decision on appeal also increased the disability rating assigned to the Veteran's radiculopathy of the right lower extremity to 20 percent effective November 1, 2009.  The rating was later reduced to noncompensable in a December 2013 rating decision effective March 1, 2014.  The criteria for the evaluation of disabilities of the spine provides that associated objective neurological abnormalities are separately rated and are a component of the underlying spinal condition.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5343 (2014).  Therefore, the disability rating assigned the Veteran's radiculopathy of the right lower extremity is part of the claim for an increased rating for a low back disability and is properly before the Board.  

During the July 2015 hearing, the Veteran testified that he has experienced headaches, vertigo, and depression as side effects of the medication used to treat his low back pain.  The same day, he filed a VA Form 21-0966, Intent to File a Claim for Compensation, but the record does not specify the disability claimed.  The Agency of Original Jurisdiction (AOJ) has not adjudicated any of the new claims alluded to by the Veteran during the July 2015 hearing, and the Board does not have jurisdiction over them.  They are therefore referred to the AOJ for appropriate action, to include clarification from the Veteran and/or his representative regarding the specific nature of any new claims.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets delay in this case, but finds that a remand is necessary to properly develop the record.  In July 2015, the Veteran testified that his service-connected low back condition and associated neurological impairment of the right lower extremity had worsened in severity.  He specifically testified that he experiences episodes of incapacitation due to flare-ups of back pain and falls caused by right leg weakness.  The Veteran's disabilities were last examined by VA in March 2012, more than three years ago, and the record contains evidence that the conditions have worsened since that time.  A new VA examination is therefore necessary to determine the current severity of the low back disability and accompanying neurological impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The Board also finds that a remand is necessary to request additional federal medical records.  The claims file currently contains records of VA treatment dated through December 2014, but none after that date.  Furthermore, the Veteran reported in a May 2010 statement that he was in receipt of compensation from the Social Security Administration (SSA) based on disability associated with his low back disorder.  Records from the VA and SSA facilities must be obtained. 
Finally, entitlement to a TDIU is an element of all claims for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106   (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

In this case, the Veteran specifically raised the issue of unemployability during the July 2015 hearing.  While the claim for TDIU is part of the Veteran's claims for increased ratings currently on appeal, the AOJ has not explicitly adjudicated the entitlement to TDIU.  The Veteran would therefore be prejudiced if the Board were to decide this claim without prior adjudication by the AOJ.  See Bernard v. Brown, 4 Vet. App. 384, 394   (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby). 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice regarding the claim for TDIU.  Also request that he submit a properly completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Obtain the Veteran's VA treatment records for the period beginning December 2014 and associated them with the claims file.  All efforts to procure the records must be documented in the claims file.

3.  Contact SSA and obtain copies of all disability determinations, to include the underlying medical records upon which the determinations were made.  Copies of all records received must be associated with the Veteran's claims file.  All efforts to procure the records must be documented in the claims file.

4.  After completing directives (1) - (3), schedule the Veteran for a VA examination to determine the current severity of his lumbar spine disability and lower extremity radiculopathy.  The claims file must be made available to and reviewed by the examiner.

The examination must include range of motion studies of the thoracolumbar spine.  In reporting the range of motion findings, the examiner must comment on functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  The examiner should further address whether, and if so to what extent, there is ankylosis of the thoracolumbar spine.  The examiner should discuss whether the Veteran's disability has resulted in doctor-prescribed bed rest; if so, the examiner should address the frequency and duration of such bed rest in the past 12 months.

The examiner should also identify any evidence of neurological disorders, including radiculopathy in the lower extremities due to the service-connected back disability.  Any sensory or motor impairment in the extremities due to service-connected disabilities should be identified.  The examiner should provide an opinion with respect to any symptoms due to nerve root impingement as to whether they are mild, moderate, moderately severe, or severe.  

The examiner must also discuss how the Veteran's service-connected low back disability and any associated radiculopathy affects his ability to maintain employment.  A complete rationale must be provided for all expressed medical opinions, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  Adjudicate the issue of entitlement to TDIU.  If the Veteran does not meet the schedular criteria for a grant of TDIU, determine whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 4.16(b).

6.  Finally, readjudicate the remaining claims on appeal.  If the benefits sought on appeal are not fully granted, issue a SSOC (to include the issue of entitlement to TDIU if not granted), before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).







